Citation Nr: 0031938	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the appellant's request for a waiver of the recovery 
of an overpayment of pension benefits was timely.  

(The additional issues of entitlement to service connection 
for post-traumatic stress disorder and for shell fragment 
wounds of the left arm, left hip and right calf, and of 
entitlement to special monthly pension based upon the need 
for the regular aid and attendance of another individual; and 
of entitlement to service connection for a malignant brain 
tumor due to exposure to herbicides in service are the 
subject of separate decisions by the Board.)  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from October 1969 
to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an unfavorable determination by the Committee on Waivers 
(Committee) at the St. Paul Debt Management Center (DMC) of 
the Department of Veterans Affairs (VA).  The claims file is 
currently under the jurisdiction of the Honolulu VA Regional 
Office (RO).  


REMAND

The appellant was awarded improved pension benefits based on 
a June 1994 claim in which he had reported that he had no 
countable income from any source.  He specifically reported 
that he received no Social Security benefits, and that he had 
not applied for those benefits and was not entitled to 
receive them.  (See VA Form 21-526, dated June 6, 1994.)  

The appellant was informed of his award of pension benefits 
by letter dated in October 1994.  He was specifically told in 
this letter that his award was based on no countable income 
from any source, including Social Security benefits.  He was 
further told that his award of pension benefits depended on 
his total countable income for pension purposes, and that he 
must report any changes in his income (as set forth in that 
award letter) to VA or an overpayment, which would have to be 
repaid, would result.  

By letter dated November 10, 1994, the appellant was informed 
that VA proposed to retroactively reduce his pension award 
from September 1, 1994 due to his receipt of previously 
unreported Social Security benefits.  He was given 60 days in 
which to challenge this proposal, but he did not do so.  By 
letter dated February 4, 1995, the appellant was informed by 
VA that his benefits had been reduced, effective September 1, 
1994, thereby creating an overpayment.  He was informed of 
his right to appeal the determination, but he did not 
initiate an appeal from that action.  

The St. Paul DMC of VA informed the appellant by letter dated 
February 18, 1995 that he had been overpaid pension benefits 
in the amount of $2,997 because of the retroactive reduction 
of his pension award.  He was further told that he had 180 
days from the date of that letter in which to request, in 
writing, that the recovery of this debt from him be waived.  
38 C.F.R. § 1.963(b)(2).  No such written waiver request was 
received from the appellant within the 180-day time limit, 
and recoupment of the debt was commenced by withholding part 
of his subsequent payments of pension benefits.  

A written statement from the appellant dated January 1, 1996 
acknowledged that he was still receiving pension benefits, 
but did not request a waiver of the recovery of his debt to 
the Government.  A report of contact (VA Form 119) dated 
August 8, 1996 indicated that the appellant had telephoned 
the Honolulu RO and requested information concerning the 
amount of his pension indebtedness which remained 
outstanding.  That information was given to him by telephone 
on the same day.  

By written statement dated October 4, 1996, the appellant 
requested a reduction in the amount being withheld from his 
pension payments in recoupment of his debt.  He did not 
request a waiver of the debt at that time, and the requested 
reduced deduction from his pension award was later granted.  
(By March 1999, the entire debt had eventually been recovered 
from the appellant; see May 16, 2000 letter from RO to the 
appellant enclosing an audit of his pension account.)  

The appellant's first written request for waiver of recovery 
of his pension indebtedness was dated December 10, 1996, and 
it was reportedly received by VA two days later.  Since this 
waiver request was not received within 180 days of the 
February 1995 notification letter to the appellant, it was 
denied as untimely by the St. Paul DMC Committee.  The 
present appeal ensued from this action.  

The appellant has claimed that he was unaware of the 180-day 
time limit, and that he was incapable of understanding his 
indebtedness and requesting waiver in a timely fashion due to 
organic brain damage and psychiatric illness.  Nevertheless, 
the appellant was rated competent for the entire period in 
question; he never requested that VA appoint a guardian to 
handle his VA benefits; and he later strenuously and 
successfully opposed a proposal to rate him incompetent.  

In September 1997, a hearing was held at the Honolulu RO in 
connection with the present appeal.  A transcript of that 
hearing is not of record, nor is a video tape of the same 
hearing submitted by the appellant in January 1998.  Both 
were initially considered in denying the present claim, 
according to the September 1997 and February 1998 
supplemental statements of the case.  To ensure compliance 
with due process requirements, further consideration of this 
claim is suspended pending completion of the development 
requested below.  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should attempt to locate and 
incorporate into the claims file the 
transcript of the hearing held on 
September 5, 1997 in connection with this 
appeal.  

2.  If the aforementioned transcript 
cannot be located, the RO must schedule 
the appellant for another hearing, the 
transcript of which, if the hearing is 
held, must be incorporated into the 
claims file.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  The appropriate originating agency 
should then readjudicate the issue on 
appeal based on a review of all relevant 
evidence.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  

The appellant need take no further action unless he is so 
informed, but he may furnish additional evidence and/or 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


- 4 -


